EXHIBIT NEWS RELEASE AMERICAN EXPLORATION CORPORATION ANNOUNCES COMPLETION OF MUTUAL DUE DILIGENCE AND RECEIPT OF FAIRNESS OPINIONS IN CONNECTION WITH MERGER AGREEMENT WITH MAINLAND RESOURCES , INC. HOUSTON, TX – May 5th, 2010 - American Exploration Corporation (the "Company" or “American”) (OTCBB: AEXP, Frankfurt EQO) announced today that the Company and Mainland Resources Inc.(“Mainland”) have each completed, to its satisfaction, its due diligence investigation of the other party’s business and affairs within the 30-day due diligence period contemplated by the Merger Agreement and Plan of Merger dated March 22, 2010 (the “Merger Agreement”). In addition, each party has received a fairness opinion (each, a “Fairness Opinion”) of its own independent financial advisor to the effect that, as of the date of the Merger Agreement, the merger is fair from a financial point of view to holders of such party’s stockholders (subject to the assumptions, qualifications and limitations relating to such opinion). Each Fairness Opinion sets forth the procedures followed, the assumptions made, qualifications and limitations on the review undertaken, and various other matters, and will be annexed to the joint proxy statement/ prospectus that will be included in a Registration Statement on Form S-4 that Mainland intends to file with the Securities and Exchange Commission to register the securities of Mainland to be issued in exchange for securities of American Exploration. Each Fairness Opinion will not constitute a recommendation as to how any stockholder should vote on the merger or any matter relevant to the Merger Agreement. The Special Committee of the Board of Directors of American Exploration has adopted a resolution approving the merger on the terms and subject to the conditions of the Merger Agreement, and recommending the merger to American Exploration’s stockholders. The Company has also been informed that the Board of Directors of Mainland has adopted a resolution approving the merger on the terms and subject to the conditions of the Merger Agreement, and recommending the merger to the stockholders of the Company. If the merger is completed, Mainland will be the surviving corporation, and will become vested with all of the American Exploration’s assets and property. Under the terms of the Merger Agreement, American Exploration’s stockholders will receive one share of Mainland common stock for every four shares of American Exploration common stock they own. The ratio (the “Exchange Ratio”) which determines the number of shares of Mainland common stock that are to be issued on completion of the merger for all of the shares of American Exploration common stock, previously had been subject to adjustment by good faith negotiation between the parties if required, having regard to (a) the results of the due diligence investigations, and (b) the Fairness Opinions.The Exchange Ratio remains subject to reduction by the shares of American Exploration common stock held by those stockholders, if any, who elect to exercise dissent rights under Nevada law. NEWS RELEASE - Cont'd The merger remains subject to various conditions, including: the approval of the respective stockholders of each of Mainland and American Exploration; the number of holders of American Exploration common stock exercising dissent rights available to them under Nevada law shall not exceed 5% of the total issued and outstanding shares of American Exploration common stock; the number of holders of Mainland common stock exercising dissent rights available to them under Nevada law shall not exceed 5% of the total issued and outstanding shares of Mainland common stock; and other customary conditions. In addition, each party’s obligation to consummate the merger remains subject to the accuracy of the representations and warranties of the other party and material compliance of the other party with its covenants. About American Exploration Corp. American Exploration is a company engaged in the exploration and development of oil and gas resources. The Company’s current initiatives are focused on the acquisition and development of leases in emerging gas regions with the potential for discoveries including the Haynesville shale. Symbol: Contact: AEXP - OTCBB, Symbol: 5MN; Frankfurt, EQO Mr. Steve Harding Tel. 403-233-8484 American Exploration Corp. Suite 700, 407 2nd St. SW Calgary, Alberta T2P 2Y3 Canada SAFE HARBOR STATEMENT -THIS NEWS RELEASE CONTAINS “FORWARD-LOOKING STATEMENTS”, AS THAT TERM IS DEFINED IN SECTION 27A OF THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, AND SECTION 21E OF THE UNITED STATES SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.STATEMENTS IN THIS NEWS RELEASE, WHICH ARE NOT PURELY HISTORICAL, ARE FORWARD-LOOKING STATEMENTS AND INCLUDE ANY STATEMENTS REGARDING BELIEFS, PLANS, EXPECTATIONS OR INTENTIONS REGARDING THE FUTURE. EXCEPT FOR THE HISTORICAL INFORMATION PRESENTED HEREIN, MATTERS DISCUSSED IN THIS NEWS RELEASE CONTAIN FORWARD-LOOKING STATEMENTS THAT ARE SUBJECT TO CERTAIN RISKS AND UNCERTAINTIES THAT COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM ANY FUTURE RESULTS, PERFORMANCE OR ACHIEVEMENTS EXPRESSED OR IMPLIED BY SUCH STATEMENTS. STATEMENTS THAT ARE NOT HISTORICAL FACTS, INCLUDING STATEMENTS THAT
